Case 2:19-cv-02412-JPM-tmp Document 78 Filed 04/20/20 Page 1 of 4                  PageID 421



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION


 AMY D. GOMEZ, Administratrix of the        )
 Estate of STEVEN N. GOMEZ, Deceased,       )
                                            )
         Plaintiff,                         )
                                            )            Case No. 2:19-cv-02412-JPM-tmp
 v.                                         )
                                            )
 CITY OF MEMPHIS, TENNESSEE;                )
 SHELBY COUNTY, TENNESSEE;                  )
 OFFICER JOSE FLORES, individually and      )
 in his official capacity; OFFICER          )
 ANTHONY HENDERSON, individually and )
 in his official capacity; OFFICER VINCENT )
 MACARAEG, individually and in his official )
 capacity; LIEUTENANT ROOSEVELT             )
 TWILLEY, in his individual and official    )
 capacity; and JOHN DOES 1-15,              )
                                            )
         Defendants.                        )
                                            )



    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO AMEND THE
      COMPLAINT AND DENYING PLAINTIFF’S MOTION TO SEAL THE
                           COMPLAINT



       Before the Court are Plaintiff Amy D. Gomez’s March 31, 2020 Motion for Leave to

Amend her Complaint and her accompanying Motion to File the First Amended Complaint

Under Seal. (ECF Nos. 59, 50.) Plaintiff moves the Court pursuant to Federal Rules of Civil

Procedure 16(b)(4) and 15(a)(2) for leave to file her Amended Complaint. (Id.; see Proposed

Amended Complaint, ECF Nos. 59-1, 60-1.) Plaintiff seeks to amend her Complaint after

receiving body cam footage from several of the Defendant Officers in this case, which were
Case 2:19-cv-02412-JPM-tmp Document 78 Filed 04/20/20 Page 2 of 4                                      PageID 422



produced by Shelby County on December 20, 2019 and January 7, 2020 in the course of

discovery. (ECF No. 59-4 at PageID 288–89.) Defendants have not filed responses to the

Motion for Leave to Amend. Pursuant to the Local Rules, Defendants’ failure to respond

within the 14-day deadline imposed by the Local Rules indicates that Plaintiff’s Motion for

Leave is unopposed. 1 L.R. 7.2(a)(2) (“Failure to respond to any motion, other than one

requesting dismissal of a claim or action, may be deemed good grounds for granting the

motion.”) Because Defendants did not respond to the Motion for Leave, and because the

Court “should freely give leave when justice so requires,” Fed. R. Civ. P. 15(a)(2), the Court

GRANTS Plaintiff’s Motion for Leave to File her Amended Complaint.


         The Court, however, DENIES Plaintiff’s Motion to file the Amended Complaint under

seal. (See ECF No. 60.) Plaintiff has failed to meet her burden demonstrating that a compelling

reason justifies sealing the Amended Complaint, and that sealing the entirety of the Amended

Complaint would be narrowly tailored to achieve any such compelling interest.

         It is a long-established legal principle that the public has the “presumptive right . . . to

inspect and copy judicial documents and files.” In re Knoxville News-Sentinel Co., Inc., 723

F.2d 470, 474 (6th Cir. 1983) (citing Nixon v. Warner Commc’ns, 435 U.S. 589, 597 (1978));

see also Shane Grp., Inc. v. Blue Cross Blue Shield of Mich., 825 F.3d 299, 305 (6th Cir. 2016)

(noting the “strong presumption in favor of openness as to court records . . .” (quoting Brown

& Williamson Tobacco Corp. v. F.T.C., 710 F.2d 1165, 1179 (6th Cir. 1983)) (internal quotation

marks omitted)). A court may deny access to court files when the files “might have become a




1
  Plaintiff emailed the Court’s ECF Inbox to inform the Court that Defendants do not oppose the Motion for
Leave. Although such information is helpful, the preferred method of informing the Court of such matters is by
the filing a notice or motion on the Court’s electronic filing system for purposes of preserving the record of the
case.

                                                         2
Case 2:19-cv-02412-JPM-tmp Document 78 Filed 04/20/20 Page 3 of 4                        PageID 423



vehicle for improper purposes,” such as when the files are used to “gratify private spite or

promote public scandal,” or when used to “serve as reservoirs of libelous statements for press

consumption, or as sources of business information that might harm a litigant’s competitive

standing.” Nixon, 435 U.S. at 598. The district court has “supervisory power over its own

records and files” and may deny access when such exceptions are present. In re Knoxville, 723

F.2d at 474 (quoting Nixon, 435 U.S. at 598).

       “The presumption of [judicial] openness may be overcome only by an overriding interest

based on findings that closure is essential to preserve higher values and is narrowly tailored to

serve that interest.” Press-Enter. Co. v. Superior Court of California, Riverside Cty., 464 U.S.

501, 510 (1984). “The party seeking to seal records has the heavy burden of overcoming the

‘strong presumption in favor of openness.’” Kondash v. Kia Motors Am., Inc., 767 F. App’x

635, 637 (6th Cir. 2019) (quoting Shane Grp., Inc., 825 F.3d at 305). The party seeking to seal

the records must demonstrate three things: (1) “a compelling interest in sealing the records”;

(2) “that the interest in sealing outweighs the public’s interest in accessing the records”; and (3)

“that the request is narrowly tailored.” Id. If the party can show a compelling interest in keeping

the documents unavailable to the public, then it must demonstrate why those compelling reasons

“outweigh the public interest in access to those records and that the seal is narrowly tailored to

serve that reason.” Id. Meeting this burden requires the defendant to “analyze in detail,

document by document, the propriety of secrecy, providing reasons and legal citations.” Shane

Grp., Inc., 825 F.3d at 305–06.

       Plaintiff has not provided the detailed analysis necessary to meet her burden under

controlling Sixth Circuit precedent. Plaintiff’s Motion provides only a Memorandum of Law

detailing the Rule 16 “good cause” standard and Rule 15(a)(2). (See ECF No. 59-4 at PageID



                                                 3
Case 2:19-cv-02412-JPM-tmp Document 78 Filed 04/20/20 Page 4 of 4                   PageID 424



289–90.) Plaintiff’s Motion to Seal (see ECF No. 60) provides no compelling reasoning

justifying the need to seal her Amended Complaint, nor has Plaintiff demonstrated that sealing

the entirety of the Amended Complaint is narrowly tailored to achieve any such interest.

Kondash, 767 F. App’x at 637; see also Shane Grp., 825 F.3d at 305–06. Although redacting

portions of the Amended Complaint may be appropriate, Plaintiff has made no such showing.

Therefore, the Court finds that Plaintiff has not met her burden of overcoming the strong

presumption in favor of the openness of judicial documents.

       In summary, the Court GRANTS Plaintiff’s Motion for Leave to Amend her Second

Amended Complaint but DENIES her Motion to file the Amended Complaint under seal.


       SO ORDERED, this 20th day of April, 2020.

                                                      /s/ Jon P. McCalla
                                                    JON P. McCALLA
                                                    UNITED STATES DISTRICT JUDGE




                                              4
